DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 
This Office action is in response to RCE filed on 01/19/2021. Claim 17 has been canceled.

Claims 1-16 and 18-28 are presented for examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was 

Claims 1-7, 13-16 and 18-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gleissner et al. (US 2004/0152054), in view of Huntsman (US 2003/0192044), Epperson et al. (US 2005/0097135).

As to claims 1, 21, 22, 25 and 26, Gleissner discloses the invention as claimed, including a method for accessing filter information comprising:
in a media player (Fig. 5) in communication with a storage medium (101, Fig .1) including data associated with a multimedia presentation (131, Fig. 1; 419, Fig. 4; ¶0051, “player software then begins the access and playback of audio and/or video content”),
a second storage medium (107, Fig. 1) includes filtering information associated with the multimedia presentation (119-155, Fig. 1; ¶0060, “content control system may allow a user to select the type of content in the audio and/or video content to filter or alter”; ¶0063, “alter or similarly censor a word, phrase, scene or similar portion of audio and/or video content when the filter is activated”), the filter information associated with at least one portion of the multimedia presentation (claim 20, “providing access to modify presentation of the media”; ¶0060; ¶0063, “allow the user to apply a range of options that may affect the filtering audio and/or video content. Some of examples of possible options include to mute a segment, skip segment, skip a related segment and similar possible censoring techniques”; ¶0067, “determine if a filter should be applied to the word or phrase that is about to be played (609)…the player may skip over a scene or segment of audio and/or video content that includes the content to be filtered”), the filter information further associated with at least one skip filtering action and at least one mute filtering action for the at least one portion of the associated multimedia presentation (¶0063, “mute a segment, skip segment, skip a related segment and similar possible censoring techniques”; ¶0067, “blurred, muted, bleeped or censored in a similar manner that obstructs the viewing or hearing of the filtered content”), 
providing for the presentation of the multimedia presentation pursuant to the at least one preset of the filtering information associated with the at least one portion of the multimedia presentation (¶0062, “content control system depends on the companion file 131 containing an identification of the categories of each of the segments, words and phrases…categorized based on whether it is related to sexual content, violent content, profane content, immoral content or similar content that a user may desire to filter”; ¶0063, “selection triggers a Boolean value that flags whether or not to playback, alter or similar censor a word, phrase, scene…when the filter is activated”; ¶0067, “the player continually checks the current segment being play to determine if a filter should be applied to the word or phrase…the player may skip over a scene or segment”).

	Gleissner discloses a second storage medium (107, Fig. 1) includes filtering information associated with the multimedia presentation (119-155, Fig. 1). However, Gleissner does not specifically disclose determining whether a second storage medium includes filtering information associated with the multimedia presentation.
Huntsman disclose determining whether a second storage medium includes filtering information associated with the multimedia presentation (80, Fig. 3; ¶0016, 

Although Gleissner discloses filtering the multimedia presentation using either activation or deactivation of the at least one skip filtering action and the at least one mute filtering action during presentation of the multimedia presentation  (¶0060, “a parent may want to filter the profane language of a movie or song which their child is about to view or hear”; ¶0061; ¶0063, “a more granular selection may allow the user to apply a range of options that may affect the filtering of audio and/or video content. 
However, Epperson discloses the filter information further associated with at least one preset recommendation (131c, Figs. 1A-1B; ¶0029) based on a unique identifier of the multimedia presentation (i.e., movie title, television episode title) for either activation or deactivation of the at least one skip filtering action and the at least one mute filtering action (131g, Fig. 1B) during presentation of the multimedia presentation (220-260, Fig. 2; ¶0020, “The progress bar can also be integrated with a set of chapter titles, such as for example in a feature movie or a sequence of television episodes in a television show season”; ¶0028; ¶0029, “a progress bar for the media stream might have portions colored or highlighted in red to indicate violence, yellow to indicate language, green to indicate sexually explicit material, and blue to indicate frightening scenes…This would have the effect that the viewer could skip over, or deliberately replay, those portions of the media stream”; ¶0094, “the user 140 might use with presentation of the focused-upon title. The control elements 131g might include elements for changing channel and volume, as well as for other manipulation of the media stream”; ¶0096, “the user 140 might view a presentation of one particular available title, while concurrently maintaining control over  It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the system of Gleissner to include the filter information further associated with at least one preset recommendation based on a unique identifier of the multimedia presentation for either activation or deactivation of the at least one skip filtering action and the at least one mute filtering action during presentation of the multimedia presentation, as taught by Epperson because it would provide enhanced versions of scenes in the media stream by allowing the user to identify segments of a movie or a television program for editing purpose (Epperson, ¶0016; ¶0096; ¶0117).

As to claim 2, Gleissner discloses the method of claim 1 wherein the storage medium is a removable memory adapted for communication with a flash memory reader (101, Fig. 1; ¶0024, “media 101 or storage 107 may be a CD, DVD”; ¶0051, “a removable media storage article such as CD, DVD or similar storage medium”). 

As to claim 3, Gleissner discloses the method of claim 1 wherein the flash memory reader is selected from a group consisting of a universal serial bus port, a multimedia card reader, an SD card reader, and a compact flash card reader (It is noted that the flash memory reader includes magnetic disks, optical disks, and flash drives (CD, DVD, USB drive, SD card, and micro-SD card) are well known in the art; ¶0022; ¶0024; ¶0051, “a removable media storage article such as CD, DVD or similar storage medium”). 

As to claim 4, Gleissner discloses the method of claim 1 wherein the multimedia presentation comprises a movie (¶0023, “DVDs containing a movie"; ¶0044, “movie scene”; ¶0066).

As to claim 5, Gleissner discloses the method of claim 4 wherein the multimedia presentation comprises a movie stored on an optical storage medium (¶0023, “DVDs containing a movie"). 

As to claim 6, Gleissner discloses the method of claim 1 wherein the multimedia presentation comprises encoded video and audio data (¶0023, “password or other security mechanism may be required to access file”; ¶0025, “some portion thereof is encrypted or inaccessible until it is verified that the user has the proper permissions to access the file”; ¶0053, “data is encoded”; Fig. 1, item# 125 is decode/playback software).

As to claim 7, Gleissner discloses the method of claim 6 wherein the multimedia presentation comprises motion pictures expert group encoded video and audio data (¶0023, “motion picture studio or distributor may manufacture and sell DVDs containing a movie”).

	As to claim 13, Gleissner discloses the method of claim 1 further comprising loading the filtering information from the second storage medium into a local memory (¶0027, “audio and/or video content is obtained from media 101, e.g., a CD or DVD in a local drive 105"). 

As to claim 14, Gleissner discloses the method of claim 13 further comprising providing for selectively loading the filtering information from the second storage medium into the local memory (¶0060, “content control system may allow a user to select the type of content in the audio and/or video content to filter or alter…"; ¶0065). 

As to claim 15, Gleissner discloses determining whether there is sufficient space in the local memory (It is noted that operating system can determine the amount of available memory space in local memory that is well known in the art). 

As to claim 16, Gleissner discloses the method of claim 1 wherein the operation of providing for presentation of the multimedia presentation pursuant to the filtering information further comprises reading the filtering information from the second storage medium (¶0060, “content control system may allow a user to select the type of content in the audio and/or video content to filter or alter…"; ¶0065).

a processing configuration in communication with a first memory reader configured to receive and read information from a first storage medium including data associated with a multimedia presentation (¶0021, “access and play audio and/or video content from a random access or sequential storage device”; ¶0024; ¶0027, “audio and/or video content is obtained from media 101”); and 
the processing configuration in communication with at least one second memory reader configured to read filter information from a second storage medium (¶0060, “content control system may allow a user to select the type of content in the audio and/or video content to filter or alter”; ¶0063, “alter or similarly censor a word, phrase, scene or similar portion of audio and/or video content when the filter is activated”). 

As to claim 19, Gleissner discloses the media player of claim 18 wherein the second memory reader is selected from at least the group comprising a universal serial bus port, a multimedia card reader, an SD card reader, and compact flash card reader (It is noted that the flash memory reader includes magnetic disks, optical disks, and flash drives (CD, DVD, USB drive, SD card, and micro-SD card) are well known in the art; ¶0022; ¶0024; ¶0051, “a removable media storage article such as CD, DVD or similar storage medium”). 

As to claim 20, Gleissner discloses the method of claim 1 further comprising analyzing a master index on the second storage medium, the master index providing a list of all multimedia presentations which have associated filtering information (703, Fig. 7; ¶0062, “content control system depends on the companion file 131 containing an identification of the categories of each of the segments, words and phrases…categorized based on whether it is related to sexual content, violent content, profane content, immoral content or similar content that a user may desire to filter”; ¶0063; ¶0065, “indicator 703”).

As to claim 23, it is rejected for the same reasons set forth in claim 1 above. In addition, Gleissner discloses further comprising activating each of the plurality of filtering actions based on the applied determination (¶0063, “selection triggers a Boolean value that flags whether or not to playback, alter or similar censor a word, phrase, scene…when the filter is activated”; ¶0067, “the player continually checks the current segment being play to determine if a filter should be applied to the word or phrase…the player may skip over a scene or segment”).

As to claim 24, it is rejected for the same reasons set forth in claim 1 above. In addition, Gleissner discloses further comprising deactivating each of the plurality of filtering actions based on the applied determination (It is noted that when the (media) player determines that a filter should not be applied to the content of the multimedia, then the filtering actions are obviously not required to be activated; ¶0063, “selection triggers a Boolean value that flags whether or not to playback, alter or similar censor a word, phrase, scene…when the filter is activated”; ¶0067, “the player 

As to claim 27, Gleissner discloses the method of claim 1, wherein the aspect of the multimedia presentation is one of genre, a title, an actor, or a date (209, Fig. 2; ¶0047, “content from other audio and/or video content may be used or cross referenced with content from the viewed or heard audio and/or video content based on similar language content, characters, subject matter, actors or similar criteria”; ¶0063).

As to claim 28, it is rejected for the same reasons set forth in claim 1 above. In addition, Gleissner discloses further comprising: altering the subset of the plurality of filtering actions for the multimedia presentation prior to applying the portion of the subset (Figs. 6-7; ¶0062; ¶0063; ¶0064; ¶0065; ¶0067, In one embodiment, the player may skip over a scene or segment of the audio and/or video content that includes the content to be filtered.  In another embodiment, the content may be blurred, muted, bleeped or censored in a similar manner that obstructs the viewing or hearing of the filtered content“).

Claims 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gleissner et al. (US 2004/0152054), Huntsman (US 2003/0192044), Epperson et al. (US 2005/0097135), further in view of Durden et al. (US 2004/0261099).


However, Durden discloses wherein the filter information comprises at least one identification of a start time and end time associated with a portion of the movie along with a filtering action, and at least one identification of a start location and an end location associated with a portion of the movie along with a filtering action (Fig. 4; Fig. 8; Table II; Table III; ¶0058; ¶0059; ¶0060; ¶0069, “"Timestamp" indicates when the associated ratings, content attributes, and actions begin”; ¶0071; ¶0076; ¶0077; ¶0078; ¶0080; ¶0081; ¶0082; ¶0112). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to modify the system of Gleissner to include wherein the filter information comprises at least one identification of a start time and end time associated with a portion of the movie along with a filtering action, and at least one identification of a start location and an end location associated with a portion of the movie along with a filtering action, as taught by Durden because it would enable viewers to easily control and manage the presentation of multimedia based on specified types of rating categories and content attributes that the viewer desires not to be presented (Durden, Abstract).

As to claim 10, Gleissner discloses the method of claim 8 wherein the filtering action is comprises at least one of blurring and cropping (¶0067, “determine if filter should be applied to the word or phrase…the player may skip over a scene or segment of the audio and/or video content that include the content to be filtered…the content may be blurred, muted, bleeped, or censored in a similar manner”). 

As to claim 11, Gleissner discloses the method of claim 8 further comprising a content identifier (¶0035, “an identifier for a scene"; ¶0056, “word section includes a word instance index that identifies the position of the word in the word section sequence…identification or pointer…the scene section includes an index to identify the position of a scene in the scene section”). 

As to claim 12, Gleissner discloses the method of claim 11 wherein the content identifier is selected from a group consisting of violence, sex and nudity, language, and other (¶0035; ¶0056; ¶0062, “identification of the categories of each of the segments, words, and phrases in the transcript…categorized based on whether it is related to sexual content, violent content, profane content, immoral content or similar content that a user may desire to filter”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Poslinski et al. (US 2006/0048184) discloses method and system for use in displaying multimedia content and status.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jungwon Chang/
Primary Examiner, Art Unit 2454
March 22, 2021